
	

115 HR 4335 : Servicemember Family Burial Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4335
		IN THE SENATE OF THE UNITED STATES
		May 8, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for headstones and markers for, and interment in
			 national cemeteries of, deceased spouses and dependent children of members
			 of the Armed Forces serving on active duty, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Servicemember Family Burial Act. 2.Department of Veterans Affairs provision of headstones and markers for, and interment in national cemeteries of, spouses and dependent children of members of the Armed Forces serving on active duty (a)Headstones and markersSection 2306(b)(2) of title 38, United States Code, is amended—
 (1)in subparagraph (B), by inserting , or the spouse of a member of the Armed Forces serving on active duty under conditions other than dishonorable, as shown by a statement from a general court-martial convening authority, at the time of the spouse’s death if such death occurs before October 1, 2024 after veteran; and
 (2)in subparagraph (C), by inserting , or the eligible dependent child of a member of the Armed Forces serving on active duty under conditions other than dishonorable, as shown by a statement from a general court-martial convening authority, at the time of the child’s death if such death occurs before October 1, 2024 after veteran.
 (b)Interment in national cemeteriesSection 2402(a)(5) of such title is amended by inserting , and the spouse, minor child, and, in the discretion of the Secretary, unmarried adult child of a member of the Armed Forces serving on active duty under conditions other than dishonorable, as shown by a statement from a general court-martial convening authority, at the time of the spouse’s or child’s death if such death occurs before October 1, 2024 after paragraph (7).
			
	Passed the House of Representatives May 7, 2018.Karen L. Haas,Clerk
